 
Exhibit 10.1

MIRAVANT MEDICAL TECHNOLOGIES
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into effective
as of the 17th day of August, 2005 (the “Effective Date”) by and between
MIRAVANT MEDICAL TECHNOLOGIES, a Delaware corporation (the “Company”), and
ROBERT J. SUTCLIFFE (the “Consultant”). The Company desires to retain the
Consultant as an independent contractor to perform consulting services for the
Company and the Consultant desires to perform such services, on terms set forth
more fully below. In consideration of the mutual promises contained herein, the
parties agree as follows:
 
1.  SERVICES AND COMPENSATION.
 
1.1  The Consultant agrees to serve as a consultant (the “Services”) as
requested, from time to time, by the Company for the period ending December 31,
2005, and will advise and assist the Company on its strategic initiatives,
including without limitation, fundraising and corporate partnering and licensing
activities. There is no specified level of effort by the Consultant.
 
1.2  The Consultant will receive compensation in the amount of ONE HUNDRED AND
TWENTY FIVE THOUSAND DOLLARS ($125,000), payable in two (2) installments of
SIXTY TWO THOUSAND FIVE HUNDRED DOLLARS ($62,500) on August 17, 2005 and October
17, 2005. This arrangement is subject to renewal for periods beginning on
January 1, 2006 at the option of the Board of Directors of the Company. There is
no success fee payable.
 
1.3  The Consultant will also be entitled to reimbursement for his reasonable
out-of-pocket expenses incurred in carrying out his duties and have been
approved by the other members of the Board of Directors, with the Consultant
abstaining.
 
1.4  The Consultant is Chairman of the Board of Directors of the Company, and
his duties hereunder are in addition to his duties as Chairman of the Board of
Directors.
 
2.  CONFIDENTIALITY.
 
2.1  Definition. "Confidential Information" means any Company, Company affiliate
or third party proprietary information, technical data, trade secrets or
know-how, including, but not limited to, inventions, discoveries, improvements,
products, trade secrets, know-how, research, product plans, products, services,
customers, customer lists, markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information
disclosed by the Company either directly or indirectly in writing, orally or by
drawings or inspection of parts or equipment owned or possessed by the Company.
 
2.2  Non-Use and Non-Disclosure. The Consultant will not, during or subsequent
to the term of this Agreement, use the Company’s Confidential Information for
any purpose whatsoever other than the performance of the Services on behalf of
the Company or disclose the Company’s Confidential Information to any third
party. It is understood that said Confidential Information shall remain the sole
property of the Company. The Consultant further agrees to take all reasonable
precautions to prevent any unauthorized disclosure of such Confidential
Information including, but not limited to, having each employee of the
Consultant, if any, with access to any Confidential Information, execute a
nondisclosure agreement containing provisions in the Company’s favor identical
to Sections 2, 3 and 4 of this Agreement. Confidential Information does not
include information which (i) is known to the Consultant at the time of
disclosure to the Consultant by the Company as evidenced by written records of
the Consultant, (ii) has become publicly known and made generally available
through no wrongful act of the Consultant, or (iii) has been rightfully received
by the Consultant from a third party who is authorized to make such disclosure.
Without the Company’s prior written approval, the Consultant will not directly
or indirectly disclose to anyone the existence of this Agreement or the fact
that the Consultant has this arrangement with the Company.
 
2.3  Third Party Confidential Information.
 
2.3.1  The Consultant recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. The Consultant
agrees that the Consultant owes the Company and such third parties, during the
term of this Agreement and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
the Services for the Company consistent with the Company’s agreement with such
third party.
 
2.3.2  The Consultant agrees that the Consultant will not, during the term of
this Agreement, improperly use or disclose any proprietary information, trade
secrets or other intellectual property of any former or current employer or
other person or entity with which the Consultant has an agreement or duty to
keep in confidence information acquired by the Consultant, if any, and that the
Consultant will not bring onto the premises of the Company any unpublished
document or proprietary information belonging to such employer, person or entity
unless consented to in writing by such employer, person or entity. The
Consultant agrees that the Consultant will not incorporate any proprietary
information, trade secrets or other intellectual property not developed solely
by the Consultant into the work product produced by the Consultant in
Consultant’s performance of the Services pursuant to this Agreement. The
Consultant will indemnify the Company and hold it harmless from and against all
claims, liabilities, damages and expenses, including reasonable attorneys fees
and costs of suit, arising out of or in connection with any violation or claimed
violation of a third party’s rights resulting in whole or in part from the
Company’s use of the work product of the Consultant under this Agreement.
 
2.4  Return of Materials. Upon the termination of this Agreement, or upon the
Company’s earlier request, the Consultant will deliver to the Company all of the
Company’s property or Confidential Information that the Consultant may have in
the Consultant’s possession or control.
 


 
3.  OWNERSHIP.
 
3.1  Assignment. The Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets (collectively, “Works”) conceived, made or discovered by the
Consultant, solely or in collaboration with others, during the period of this
Agreement or in connection with the services provided by the Consultant to the
Company prior to the date of this Agreement, which relate in any manner to the
business of the Company that the Consultant may be directed to undertake,
investigate or experiment with, or which the Consultant may become associated
with in work, investigation or experimentation in the line of business of
Company in performing the Services hereunder, are “works made for hire” and are
the sole property of the Company. The Consultant further agrees to assign (or
cause to be assigned) and does hereby assign fully to the Company all Works and
any copyrights, patents, mask work rights or other intellectual property rights
relating thereto resulting from the Consultant’s performance of the Services
during the term of this Agreement, or in connection with services provided by
the Consultant to the Company prior to the date of this Agreement. The
Consultant agrees and acknowledges that the Company’s rights in and to any Works
produced pursuant to the Consultant’s performance of the Services shall be
exclusive as to all parties including the Consultant.
 
3.2  Further Assurances. The Consultant agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Works and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Works, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. The Consultant
further agrees that the Consultant’s obligation to execute or cause to be
executed, when it is in the Consultant’s power to do so, any such instrument or
papers shall continue after the termination of this Agreement.
 
3.3  Pre-Existing Materials. The Consultant agrees that if in the course of
performing the Services, the Consultant incorporates into any Work developed
hereunder any invention, improvement, development, concept, discovery or other
proprietary information owned by the Consultant or in which the Consultant has
an interest, (i) the Consultant shall inform Company, in writing before
incorporating such invention, improvement, development, concept, discovery or
other proprietary information into any Work; and (ii) the Company is hereby
granted and shall have an exclusive, royalty-free, perpetual, irrevocable,
worldwide license to make, have made, modify, use and sell such item as part of
or in connection with such Work. The Consultant shall not incorporate any
invention, improvement, development, concept, discovery proprietary information
or other intellectual property right owned by any third party into any Work
without Company’s prior written permission.
 
3.4  Attorney in Fact. The Consultant agrees that if the Company is unable
because of the Consultant’s unavailability, dissolution, mental or physical
incapacity, or for any other reason, to secure the Consultant’s signature to
apply for or to pursue any application for any United States or foreign patents
or mask work or copyright registrations covering the Works assigned to the
Company above, then the Consultant hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as the Consultant’s
agent and attorney in fact, to act for and in the Consultant’s behalf and stead
to execute and file any such applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyright and mask work
registrations thereon with the same legal force and effect as if executed by the
Consultant.
 
4.  CONFLICTING OBLIGATIONS. The Consultant certifies that the Consultant has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, or that would preclude the Consultant from
complying with the provisions hereof, and further certifies that the Consultant
will not enter into any such conflicting agreement during the term of this
Agreement.
 
5.  TERM AND TERMINATION.
 
5.1  Term. This Agreement will commence on the Effective Date.
 
5.2  Termination. Either party may immediately terminate this Agreement with
cause, for gross negligence of the other party, upon written notice to the
other.
 
5.3  Survival. Upon such termination all rights and duties of the parties toward
each other shall cease except:
 
(i)  that the Company shall be obliged to pay, within thirty (30) days of the
effective date of termination, all amounts owing to the Consultant for Services
provided by the Consultant prior to the termination date in accordance with the
provisions of Section 1 (Services and Compensation) hereof;
 
(ii)  Sections 3 (Ownership) and 7 (Independent Contractor) shall survive
termination of this Agreement; and
 
(iii)  Section 2 (Confidentiality) shall survive for a period of three years
after the Effective Date.
 
6.  ASSIGNMENT. Neither this Agreement nor any right hereunder or interest
herein may be assigned or transferred by the Consultant without the express
written consent of the Company.
 
7.  INDEPENDENT CONTRACTOR. It is the express intention of the parties that the
Consultant is an independent contractor. Nothing in this Agreement shall in any
way be construed to constitute the Consultant as an agent, employee or
representative of the Company, but the Consultant shall perform the Services
hereunder as an independent contractor. The Consultant agrees to furnish all
tools and materials necessary to perform the Services, and shall incur all
expenses associated with performance of the Services. The Consultant
acknowledges and agrees that the Consultant is obligated to report as income all
compensation received by the Consultant pursuant to this Agreement, and the
Consultant agrees to and acknowledges the obligation to pay all self-employment
and other taxes thereon. The Consultant further agrees to indemnify and hold
harmless the Company and its directors, officers, managers and employees from
and against all taxes, losses, damages, liabilities, costs and expenses,
including attorney’s fees and other legal expenses, arising directly or
indirectly from (i) any negligent, reckless or intentionally wrongful act of the
Consultant or the Consultant’s assistants, employees or agents, (ii) a
determination by a court or agency that the Consultant is not an independent
contractor, or (iii) any breach by the Consultant or the Consultant’s
assistants, employees or agents of any of the covenants contained in this
Agreement.
 
8.  BENEFITS. The Consultant acknowledges and agrees and it is the intent of the
parties hereto that the Consultant receive no Company-sponsored benefits from
the Company either as a the Consultant or employee. Such benefits include, but
are not limited to, paid vacation, sick leave, medical insurance, and 401(k)
participation. If the Consultant is reclassified by a state or federal agency or
court as an employee, the Consultant will become a reclassified employee and
will receive no benefits except those mandated by state or federal law, even if
by the terms of the Company’s benefit plans in effect at the time of such
reclassification the Consultant would otherwise be eligible for such benefits.
 
9.  ARBITRATION AND EQUITABLE RELIEF. 
 
9.1  Disputes. Except as provided in Section 9.4 below, the Company and the
Consultant agree that any dispute or controversy arising out of, relating to or
in connection with the interpretation, validity, construction, performance,
breach or termination of this Agreement shall be settled by binding arbitration
to be held in Santa Barbara, California, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association as then in effect. The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court of competent jurisdiction.
 
9.2  Consent to Personal Jurisdiction. The arbitrator(s) shall apply California
law to the merits of any dispute or claim, without reference to conflicts of law
rules. Consultant hereby consents to the personal jurisdiction of the state and
federal courts located in California for any action or proceeding arising from
or relating to this Agreement or relating to any arbitration in which the
parties are participants.
 
9.3  Costs. The Company and the Consultant shall each pay one-half of the costs
and expenses of such arbitration, and the prevailing party shall be paid by the
other party for the prevailing party's counsel fees and expenses, unless
otherwise required by law.
 
9.4  Equitable Relief. The parties may apply to any court of competent
jurisdiction for a temporary restraining order, preliminary injunction, or other
interim or conservatory relief, as necessary, without breach of this arbitration
agreement and without abridgment of the powers of the arbitrator.
 
9.5  Acknowledgement. THE CONSULTANT HAS READ AND UNDERSTANDS SECTION 9, WHICH
DISCUSSES ARBITRATION. CONSULTANT UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
CONSULTANT AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH OR TERMINATION THEREOF, TO BINDING ARBITRATION, EXCEPT AS
PROVIDED IN SECTION 9.4, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER
OF CONSULTANT’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL
DISPUTES RELATING TO ALL ASPECTS OF THE RELATIONSHIP BETWEEN THE PARTIES.
 
10.  MISCELLANEOUS.
 
10.1  Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
 
10.2  Amendment. No waiver, alteration, or modification of any of the provisions
of this Agreement shall be binding unless in writing and signed by duly
authorized representatives of the parties hereto. This Agreement constitutes the
full and complete understanding and agreement of the parties and supercedes all
prior understandings and agreements regarding the subject matter hereof.
 
10.3  Notices. All notices required or given herewith shall be addressed to the
Company or the Consultant at the designated addresses set forth on the signature
page attached hereto by facsimile with confirmation, registered mail, special
delivery, or by certified courier service.
 
10.4  Attorneys Fees. In any court action at law or equity which is brought by
one of the parties to enforce or interpret the provisions of this Agreement, the
prevailing party will be entitled to reasonable attorney’s fees, in addition to
any other relief to which that party may be entitled.
 
10.5  Time of the Essence. Time is of the essence of this Agreement.
 
10.6  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
 
10.7  Titles; Interpretation. Title and section headings herein are for purposes
of reference only and shall in no way limit, define or otherwise affect the
meaning or interpretation of any of the provisions of this Agreement. Whenever
required by the context, the singular number shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders; and
the neuter gender shall include the masculine and feminine genders. Any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement. As used in this Agreement the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, and shall
be deemed to be followed by the words “without limitation.”
 
10.8  Severability. The invalidity or unenforceability of any provision of this
Agreement, or any terms thereof, shall not affect the validity of this Agreement
as a whole, which shall at all times remain in full force and effect.
 


 


 
--
       



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
COMPANY:
 
MIRAVANT MEDICAL TECHNOLOGIES
 
 
/s/ John M. Philpott
___________________________
John M. Philpott,
Chief Financial Officer
 
Address:
7408 Hollister Avenue
Santa Barbara, CA 93117
 
Fax: 805-685-1901
 
CONSULTANT:
 
/s/ Robert J. Sutcliffe
___________________________
ROBERT J. SUTCLIFFE
 
 
Address:
One Bunker Hill
601 W. Fifth Street, #1111
Los Angeles, CA 90071
 
Fax: 213-624-6864













































 
[Signature Page to Consulting Agreement]
 